               Case 3:20-cv-05282-RJB Document 17 Filed 10/14/20 Page 1 of 2




 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT TACOMA

 8

 9      JEFFREY KARL DRIVER,                                    CASE NO. C20-5282RJB

10                                    Plaintiff,                ORDER DISMISSING
                  v.                                            PLAINTIFF’S COMPLAINT
11
        STATE OF WASHINGTON,
12      DEPARTMENT OF CORRECTIONS,

13                                    Defendant.

14
            The Court, having reviewed the Report and Recommendation of Judge Theresa L. Fricke,
15
     United States Magistrate Judge, and the record herein, and no objections to the Report and
16
     Recommendation were filed, does hereby find and ORDER:
17
            (1)        The Court adopts the Report and Recommendation (Dkt. 16);
18
            (2)        The Plaintiff’s federal Constitutional claim is dismissed;
19
            (3)        All other pending claims are dismissed without prejudice; and
20
            (4)        This case is DISMISSED.
21
            The Clerk is directed to send uncertified copies of this Order to all counsel of record and
22
     to any party appearing pro se at said party’s last known address.
23

24


     ORDER DISMISSING PLAINTIFF’S COMPLAINT - 1
             Case 3:20-cv-05282-RJB Document 17 Filed 10/14/20 Page 2 of 2




 1         Dated this 14th day of October, 2020.

 2

 3
                                        A
                                        ROBERT J. BRYAN
                                        United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DISMISSING PLAINTIFF’S COMPLAINT - 2
